Citation Nr: 1602514	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial, compensable rating for scar, status post cholecystectomy and Nissen fundoplication.

3.  Entitlement to an initial, compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013  rating decision in which the RO, inter alia, granted service connection and an initial, zero percent (noncompensable) rating for scar, status post cholecystectomy and Nissen fundoplication, effective February 7, 2012; granted service connection and an initial, noncompensable rating for headaches, effective December 28, 2012; and denied service connection for a left eye cyst and bilateral hearing loss.  In June 2013, the Veteran filed a notice of disagreement (NOD) with the assigned ratings and service connection denials.  A statement of the case (SOC) was issued in September 2013.  The Veteran filed a statement accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013, and he filed a formal substantive appeal (VA Form 9) in March 2014.

Because the appeal involves disagreement with the initial rating assigned following the grants of service connection for a scar, status post cholecystectomy and Nissen fundoplication, and for headaches, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In March 2015, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  Unfortunately, due to technical difficulties, a transcript of that hearing could not be prepared.   The Veteran was informed of this fact and, in a statement dated in May 2015, expressed a desire to testify at another hearing.

In June 2015, the Board noted that the Veteran had filed an informal substantive appeal in November 2013, appealing additional issues, but that he later indicated that he only wished to appeal the issues specifically listed in the March 2014 VA Form 9.  As such, the additional issues appealed in November 2013 (entitlement to higher initial ratings for a cyst of the right wrist and bilateral dry eye, and entitlement to service connection for diarrhea) were deemed withdrawn.  The Board granted service connection for a left eye conjunctival cyst, and remanded the remaining issues developed for appeal to the agency of original jurisdiction (AOJ) to schedule the Veteran for a new Board hearing.

In October 2015, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the Board hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  Thereafter, the Veteran submitted additional evidence to the Board, without a waiver of initial AOJ consideration of the evidence.  However, because the Veteran filed his substantive appeal after February 2, 2013, and neither the Veteran nor his representative specifically requested initial AOJ consideration of the evidence, such waiver is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014) (as amended by Pub. L. No. 112-154, § 501 (Aug. 6, 2012)) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2015).

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the Veteran's claim for service connection for bilateral hearing loss is set forth below.  The claims for initial, compensable ratings for scar, status post cholecystectomy and Nissen fundoplication, and for headaches, are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the October 2015 Board hearing, prior to the promulgation of a decision on the issue, the Veteran and his representative stated on the record that they wished to withdraw from appeal the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the October 2015 Board hearing, the Veteran and his representative stated on the record that the Veteran wished to withdraw from appeal the claim for service connection for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it must be dismissed.


ORDER

The appeal with respect to the Veteran's claim for service connection for bilateral hearing loss is dismissed.


REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In support of his claim for an initial, compensable rating for service-connected surgical scar(s), the Veteran appears to be asserting that he has an umbilical hernia in, or in the vicinity of, the scar(s) that makes the area painful.  The medical evidence confirms that such a hernia exists.  However, it is not clear from the available evidence whether the hernia is associated with service-connected surgical scarring, or whether it is associated with a surgery the Veteran had prior to service (for removal of a piece of metal from his spleen) that left a 23-centimeter scar along the left side of his umbilicus.  Hence, a new examination is warranted.

The Veteran was last examined for purposes of evaluating the severity of his headaches in March 2013.  It was then noted that the headaches had essentially resolved.  However, since that time, the Veteran had offered statements and testimony to the effect that his headaches have not, in fact, resolved, and that he suffers prostrating attacks.  In light of those assertions, more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA scars and headache examinations, each by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may result in denial of his claims (as the claims, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Records of the Veteran's treatment through the VA Black Hills Health Care System (HCS) were last associated with the claims file on April 2, 2013.  Hence, more recent medical records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted source all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 2, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from the chiropractor who reportedly treated him for headaches, the facility where he was seen in the emergency room for treatment of headaches in December 2015, and the neurologist he was reportedly scheduled to see in early January 2016.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the VA Black Hills HCS since April 2, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from the chiropractor who reportedly treated him for headaches, the facility where he was seen in the emergency room for treatment of headaches in December 2015, and the neurologist he was reportedly scheduled to see in early January 2016.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from the chiropractor who reportedly treated him for headaches, the facility where he was seen in the emergency room for treatment of headaches in December 2015, and the neurologist he was reportedly scheduled to see in early January 2016-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA scars examination by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify which of the Veteran's currently shown abdominal scars are at least as likely as not (i.e., a 50 percent or greater probability) due to the cholecystectomy and/or Nissen fundoplication the Veteran underwent during service, and which are more likely attributable to the surgery the Veteran had prior to service for removal of a piece of metal from his spleen.  

The examiner should also indicate whether an umbilical hernia is present and, if so, whether is it at least as likely as not that the hernia is due to the in-service cholecystectomy and/or Nissen fundoplication, or whether it is more likely attributable to some other cause, to include the pre-service abdominal surgery.

As to each scar that is determined to be at least as likely as not due to the in-service cholecystectomy and/or Nissen fundoplication, the examiner should render appropriate findings pertinent to those scars, to include stating, for each such scar, the size of the area affected (in inches or centimeters), whether the scar is deep or superficial, whether it is linear or non-linear, whether it is unstable or painful, and whether it otherwise limits function of an affected part.

If it is determined that the Veteran has an umbilical hernia that is at least as likely as not attributable to the in-service cholecystectomy and/or Nissen fundoplication, the examiner should provide a full description of the size (e.g., small, large, or massive) and functional effects of the hernia, to include an assessment of whether and to what extent there is weakening or destruction of the muscular and fascial support of the abdominal wall, or persistent, severe diastasis of recti muscles; whether the hernia would be well supported by a belt under ordinary conditions (if one were used); whether the hernia is operable; and whether it causes the Veteran pain.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also arrange for the Veteran to undergo VA headache examination by an appropriate medical professional.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide a full description of the functional effects of the Veteran's service-connected headaches, to include the nature, frequency, and severity of any prostrating attacks, and the impact that headaches have on functions related to his economic adaptability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


